Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George W. Gantt-El seeks to appeal the district court’s orders (1) denying him leave to proceed in forma pauperis in his action filed pursuant to 28 U.S.C. § 2254 (2006), and ordering him to pay the $5 filing fee, and (2) granting him an extension of time to pay the fee. Our review of the district court docket sheet and Gantt-El’s informal brief on appeal reveals that the filing fee was paid on June 16, 2009. Accordingly, because Gantt-El has paid the filing fee, we deny his motion for a certificate of appealability and dismiss the appeal as moot. We deny leave to proceed in forma pauperis on appeal and deny Gantt-El’s motion for judicial notice. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.